Citation Nr: 1133338	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-30 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss prior to December 7, 2010.  

3.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss from December 7, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H.M. 




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1941 to February 1946.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) which granted service connection for bilateral hearing loss, effective December 5, 2005, and denied service connection for tinnitus and a left knee disorder.  

In a subsequent March 2008 rating decision, the RO continued a 10 percent evaluation for bilateral hearing loss.  In a March 2011 rating decision, the RO granted an increased 20 percent evaluation for bilateral hearing loss effective December 7, 2010 and granted service connection for right ear tinnitus effective December 5, 2005.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2011; the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

1.  Left Knee Disorder

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain. 38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.

During the Veteran's July 2011 videoconference hearing, the Veteran reported that he received medical care for a left knee disorder at the North Chicago VA Medical Center in Chicago, Illinois and at the Hines VA Hospital in Maywood, Illinois.  The RO/AMC should obtain any outstanding medical records pertaining to the Veteran's left knee disorder from the VA Medical Centers in North Chicago, Illinois and Maywood, Illinois.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Veteran claims that he complained of left knee problems shortly after his separation from service.  He indicated that this was evidenced by a March 1946 rating decision which denied service connection for a "right" knee disability.  During his video conference hearing, the Veteran testified that he intended to claim service connection for his left knee at that time.  He stated, however, that VA had mistakenly considered it as a claim for a right knee disorder.  In various lay statements, the Veteran indicated that he had injured both knees in service while transporting 55 gallon oil drums to shore.  He indicated that these supplies were dropped into the ocean, and that they had to swim the supplies to shore.  He indicated that he injured his knees carrying those drums ashore as his legs would sink in the sand.  

The Veteran indicated that he first received treatment for a left knee disorder in 1987, many years after his separation from service.  He indicated that he had problems with his knees prior to 1987, and that he had to change his occupation from a mechanic to a salesperson due to his knee disorder.  Current private treatment records reflect a diagnosis of arthritis in both knees.  The Veteran's spouse testified that the Veteran's orthopedic physician indicated to her and the Veteran that the current left knee disability was likely related to the incidents with the oil drums in service.  

The Veteran has not been afforded a VA examination to determine if his currently diagnosed left knee disorder is etiologically related to active service.  In light of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran's left knee disorder is etiologically related to service. 

2.  Bilateral Hearing Loss

In a January 2007 rating decision, the RO granted service connection for bilateral hearing loss, effective December 5, 2005.  In a statement received in August 2007, the Veteran requested an increase in his service-connected bilateral hearing loss.  Although the RO treated this statement as a new claim for an increased rating, the Board notes that this request was filed within one year of the Veteran's January 2007 rating decision.  The Board has liberally construed the August 2007 statement as a timely notice of disagreement to the rating assigned for bilateral hearing loss at the time of the January 2007 rating decision.   

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should issue a statement of the case addressing the issues of entitlement to (1) an evaluation in excess of 10 percent for bilateral hearing loss prior to December 7, 2010; and (2) an evaluation in excess of 20 percent for bilateral hearing loss from December 7, 2010.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.

2.  The RO/AMC should obtain any outstanding VA treatment records which pertain to the Veteran's claimed left knee disorder, and should associate them with the claims file.  The Board notes that the Veteran has identified treatment at the North Chicago VA Medical Center in Chicago, Illinois and at the Hines VA Hospital in Maywood, Illinois beginning in 1987.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

3.  The Veteran should be afforded a VA examination orthopedic examination to address the etiology of his left knee disorder.  The claims folder must be made available to the examiner for review before the examination.  The examiner must review the entire claims file, to include statements and testimony submitted by the Veteran, and should render an opinion as to whether it is at least as likely as not that the Veteran's left knee disorder is etiologically related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  The VA examiner should specifically address the Veteran's lay testimony indicating that he had trouble with his knees just after his separation from service.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



